Exhibit 10.18
EMPLOYMENT AGREEMENT
THIS AGREEMENT, made as of January 22, 2020 (“Effective Date”), is by and
between CUSTOMERS BANCORP, INC., a Pennsylvania corporation, with its main
office located at 1015 Penn Avenue, Wyomissing, PA 19610 (“Company”) and Samvir
Sidhu (“Executive”).
Background
A.Company wishes to secure the services of Executive as the Company’s Head of
Corporate Development and Chief Operating Officer of Customers Bank on the terms
and conditions set forth herein.
B.Subject to the terms and conditions hereinafter, Executive is willing to enter
into this Employment Agreement (this “Agreement”) upon the terms and conditions
set forth.
C.The Company’s Board of Directors has approved this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:
1.Employment. Company agrees to employ Executive as its Head of Corporate
Development and Chief Operating Officer of Customers Bank during the “Term”
defined in Section 2 of this Agreement. Executive shall report to and be subject
to the direction of the President and Chief Operating Officer of the Company.
Executive shall have the powers and authority ordinarily given to the position
described above as provided under the Bylaws of the Company. Executive will have
such duties as normally apply to such position. Executive shall devote all of
his working time, abilities and attention to the business of the Company, and
will fulfill all of the duties required of him as Head of Corporate Development
and Chief Operating Officer of Customers Bank. The services of Executive shall
be rendered principally in Wyomissing, PA and New York, New York but Executive
shall undertake such traveling on behalf of Company as may be reasonably
required.
2.Term of Employment. Subject to the terms and conditions of this Agreement, the
initial term of employment hereunder shall be for the three (3)-year period
commencing on the Effective Date and ending on the day preceding the three
(3)-year anniversary of the Effective Date. As of each one (1)-year anniversary
of the Effective Date, the term of employment hereunder shall be extended for
another one (1) year, automatically, unless either party delivers notice to the
contrary to the other party at least sixty (60) days prior to such one (1)-year
anniversary, in which case the term of employment hereunder shall expire as of
the date to which it was last extended pursuant to this sentence. Such notice
shall be delivered in a manner consistent with the requirements of Section 12.
References in this Agreement to the “Term” shall refer both to such initial term
and any successive terms.
3.Compensation. In consideration of the services to be rendered by Executive,
Company shall pay to Executive during the initial Term:


4267138

--------------------------------------------------------------------------------



(a)A base salary of not less than three hundred and seventy five thousand
dollars ($375,000) per annum for each year of the Term, payable in equal
installments over such payroll cycles as the Company pays its executive officers
generally, with any salary for initial or final partial months or other payroll
periods being prorated based on the number of calendar days in question. It is
understood that the President and Chief Operating Officer of the Company shall
review Executive’s performance and make a determination regarding increases in
his salary at least once in every calendar year during the Term.
(b)Incentive Compensation in an amount, in such form, and at such time as is
provided in such executive incentive plan for Executive, either alone or for
Executive and other officers and management employees of the Company, as shall
be approved by the Board of Directors of the Company and in effect from time to
time. Such incentive compensation may take the form of cash payments (“Cash
Bonus”), transfers of stock, stock appreciation awards, restricted stock units
or stock options (collectively, “Equity Awards”). Equity Awards shall be subject
to such restrictions, vesting and other conditions and limitations as set forth
in such executive incentive plan.
4.Reimbursement of Expenses.
4.1Reimbursement of Expenses. During the Term, Company shall reimburse Executive
for reasonable expenses incurred by him in the performance of his duties, as
well as those incurred in furtherance of or in connection with the business of
Company, including but not limited to traveling, entertainment, dining and other
expenses.
5.Termination of Employment.
5.1Termination by Company; “Cause.” Company shall have the right to terminate
Executive’s employment hereunder at any time, with or without “Cause” (as
defined below). In the event of any termination by Company, Company shall give
Executive forty-five (45) days prior notice of any termination without Cause,
but shall not be obligated to give Executive prior notice of a termination with
Cause. Company shall nevertheless be obligated to pay Executive such
compensation and severance, if any, as may be provided for in this Agreement
under the applicable circumstances. Company will give Executive notice of
termination of his employment pursuant to a “Notice of Termination” (as defined
below).
5.2No Right to Compensation or Benefits Except as Stated. If the Company
terminates Executive’s employment for Cause, Executive shall have no right to
severance compensation of any kind, or any right to salary or other benefits for
any period after such date of termination. If Executive is terminated by Company
other than for Cause, Executive’s rights to compensation and benefits under this
Agreement shall be as set forth in Section 5.5.
5.3Termination by Executive. Executive shall have the right to terminate his
employment, whether or not for “Good Reason” (as hereinafter defined), but, in
all events, Executive shall give Company notice pursuant to a written “Notice of
Termination” (as defined below). If the termination by Executive is other than
for Good Reason: (i) Executive must give
2
4267138

--------------------------------------------------------------------------------



Company a Notice of Termination not less than forty five (45) days prior to the
date his termination of employment will be effective, and (ii) Executive shall
have no right to severance compensation of any kind, or any right to salary or
other benefits for any period after such date of termination. If termination is
by Executive for Good Reason, Executive’s rights to compensation and benefits
under this Agreement shall be as set forth in Section 5.5.
5.4Certain Definitions.
(a)In connection with a termination of Executive’s employment by the Company,
“Cause” shall mean any one or more of the following reasons: (l) the willful
material failure by the Executive to perform the duties required of him
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness of the Executive or material changes in the direction and
policies of the Board of Directors of Company), if such failure continues for
fifteen (15) days after a written demand for substantial performance is
delivered to the Executive by the Company which specifically identifies the
manner in which it is believed that the Executive has failed to attempt to
perform his duties hereunder; (2) the willful engaging by the Executive in
willful misconduct materially injurious to the Company; (3) receipt by the
Company of a notice (which shall not have been appealed by Executive or shall
have become final and non-appealable) of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
from his then present position, or receipt of a written directive or order of
any governmental body or entity having jurisdiction over the Company (which
shall not have been appealed by Executive or shall have become final and
non-appealable) requiring termination or removal of the Executive from his then
present position; (4) personal dishonesty, incompetence, willful misconduct,
willful breach of fiduciary duty involving personal profit or conviction of a
felony; or (5) material breach of any provision set forth in Sections 6, 7, 8 or
9, to the extent applicable. For purposes of this section, no act, or failure to
act, on the Executive’s part shall be considered ‘‘willful’’ unless done or
omitted to be done by Executive in bad faith and without reasonable belief that
his action or omission was in the best interest of Company. Any act or omission
to act by the Executive in reliance upon a written opinion of counsel to Company
shall not be deemed to be willful.
(b)Good Reason. For purposes of this Agreement, “Good Reason” shall mean (1) a
material breach by Company of the provisions of this Agreement, which failure
has not been cured within 30 days after a written notice of such noncompliance
has been given by Executive to Company; (2) any purported termination of
Executive’s employment which is not effected in compliance with the requirements
of this Agreement; (3) any reduction in title or a material adverse change in
Executive’s responsibilities or authority which are inconsistent with, or the
assignment to Executive of duties inconsistent with, Executive’s status as Head
of Corporate Development of Company and Chief Operating Officer of Customers
Bank; or (4) any reduction in Executive’s annual base salary as in effect on the
date hereof or as the same may be increased from time to time.
(c)Notice of Termination. Any termination of Executive’s employment by Company
or by Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of
3
4267138

--------------------------------------------------------------------------------



Termination” shall mean a dated notice which shall (1) indicate the specific
termination provision in this Agreement relied upon; (2) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (3) be given in a
manner consistent with the requirements of Section 12.
5.5Compensation Upon Certain Types of Termination. If Executive shall terminate
his employment for Good Reason during the Term, or if Executive’s Employment is
terminated by the Company other than for Cause during the Term, or if
Executive’s Employment is terminated for any reason other than Cause upon
expiration of the Term, then in lieu of any salary or damages payments to
Executive for periods subsequent to the date of termination, Company shall pay
as “Severance Compensation” to Executive, in lieu of all other damages,
compensation and benefits other than any benefits the right to which shall have
previously vested, an amount (the “Severance Compensation”) equal to the
following, depending upon whether a “Change in Control” (as defined below) shall
have occurred at the time of termination of employment:
(a)If a Change in Control shall not have occurred within twelve (12) months
prior to the date of termination of Executive’s employment with the Company, the
Company shall pay Executive the following Severance Compensation, payable at the
respective times and on the respective conditions set forth in this subsection
for each type of Severance Compensation:
(i) Cash Severance Compensation. Notwithstanding anything to the contrary
elsewhere in this Agreement, Executive shall be entitled to receive a dollar
amount equal to the sum of Executive’s then current base salary plus the average
of the annual performance bonus (consisting of both cash and other incentive
compensation, but excluding the Company match of any deferred compensation)
provided to him with respect to the three (3) fiscal years of the Company
immediately preceding the fiscal year of termination, for the greater of three
(3) years or the period of time remaining in the Term. This element of Severance
Compensation shall be payable in equal installments on the normal pay dates
following Executive’s separation from service with the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations promulgated thereunder (such Section and
regulations are sometimes referred to in this Agreement as “Section 409A”). If,
as of the date of the Executive’s separation from service, stock of the Company
or a holding company or other parent entity with respect to the Company is
publicly traded on an established securities market or otherwise, and if
necessary to comply with Section 409A, payments otherwise due during the six
(6)-month period following his separation from service shall be suspended and
paid in a lump sum upon completion of such six (6)-month period, at which time
the balance of the payments shall commence in installments as described in the
preceding sentence. Payments shall be subject to deduction for such tax
withholdings as Company may be obligated to make;
(ii)Equity Awards. All Equity Awards shall be vested in full;
4
4267138

--------------------------------------------------------------------------------



(iii)Cash Bonus. Executive shall be entitled to a fraction of any Cash Bonus for
the fiscal year of the Company within which Executive’s termination of
employment occurs which, based upon the criteria established for such Cash
Bonus, would have been payable to Executive had he remained employed through the
date of payment, the numerator of which is the number of days of such fiscal
year prior to his termination of employment and the denominator of which is
three hundred and sixty-five (365); and
(iv)Insurance. Company shall continue to provide health insurance (including
dental if applicable) and any life insurance benefits for the shorter of (i) the
length of the severance measurement period set forth in Section 5.5(a)(i) above,
or (ii) the maximum period the Company is then permitted to extend each
individual benefit under the applicable plan or policy or applicable law.
(b)If a Change in Control shall have occurred within twelve (12) months prior to
the date of termination of Executive’s employment with the Company, the Company
shall pay Executive Severance Compensation equal to three hundred percent (300%)
of the sum of Executive’s then current base salary plus the average of the
annual performance bonus (consisting of both cash and other incentive
compensation, but excluding the Company match of any deferred compensation)
provided to him with respect to the three (3) fiscal years of the Company
immediately preceding the fiscal year of termination. The Severance Compensation
shall be payable in a single lump sum within thirty (30) days following
Executive’s separation from service within the meaning of Section 409A. If, as
of the date of the Executive’s separation from service, stock of the Company or
a holding company or other parent entity with respect to the Company is publicly
traded on an established securities market or otherwise, and if necessary to
comply with Section 409A, payment of the lump sum shall be suspended and paid
within the thirty (30)-day period following the close of the six (6)-month
period following his separation from service. Payments shall be subject to
deduction for such tax withholdings as Company may be obligated to make. In
addition to the aforesaid Executive Severance Compensation, additional Executive
Severance Compensation shall be provided as set forth below.
(i)Equity Awards. All Equity Awards shall be vested in full;
(ii)Cash Bonus. Executive shall be entitled to a fraction of any Cash Bonus for
the fiscal year of the Company within which Executive’s termination of
employment occurs which, based upon the criteria established for such Cash
Bonus, would have been payable to Executive had he remained employed through the
date of payment, the numerator of which is the number of days of such fiscal
year prior to his termination of employment and the denominator of which is
three hundred and sixty-five (365);
(iii)Insurance. Company shall continue to provide health insurance (including
dental if applicable) and any life insurance benefits for the shorter of (i) the
length of the severance measurement period set forth in above in this Section
5.5(b), or (ii) the maximum period the Company is then permitted to extend each
individual benefit under the applicable plan or policy or applicable law; and
5
4267138

--------------------------------------------------------------------------------



(iv)Golden Parachute Limitation. Notwithstanding any provision of this Agreement
to the contrary, if, as a result of a payment provided for under or pursuant to
this Agreement, together with all other payments in the nature of compensation
provided to or for the benefit of the Executive under any other plans or
agreements in connection with a Change in Control, the Executive becomes subject
to excise taxes under Section 4999 of the Code, then the amount of severance to
be paid pursuant to this Agreement shall be reduced to the maximum amount
allowable without causing Executive to become subject to such excise taxes. Such
maximum amount shall be determined by a registered public accounting firm
selected by the Compensation Committee of the Board of Directors of the Company,
whose determination, absent manifest error, shall be treated as conclusive and
binding.
(c)For purposes of this Agreement, “Change in Control” means the occurrence of
any one or more of the following events:
(i)There occurs a merger, consolidation or other business combination or
reorganization to which the Company is a party, whether or not approved in
advance by the Board of Directors of the Company, in which (A) the members of
the Board of Directors of the Company immediately preceding the consummation of
such transaction do not constitute a majority of the members of the Board of
Directors of the resulting corporation and of any parent corporation thereof
immediately after the consummation of such transaction, and (B) the shareholders
of the Company immediately before such transaction do not hold more than fifty
percent (50%) of the voting power of securities of the resulting corporation;
(ii)There occurs a sale, exchange, transfer, or other disposition of
substantially all of the assets of the Company to another entity, whether or not
approved in advance by the Board of Directors of the Company (for purpose of
this Agreement, a sale of more than one-half of the branches of Customers Bank,
a wholly owned subsidiary of the Company, would constitute a Change in Control,
but for purposes of this section, no branches or assets will be deemed to have
been sold if they are leased back contemporaneously with or promptly after their
sale);
(iii)A plan of liquidation or dissolution is adopted for the Company; or
(iv)Any individual, firm, corporation, partnership or other entity (“Person”)
(except Company, any subsidiary of Company, any employee benefit plan of
Company, any Person or entity organized, appointed or established by Company or
any subsidiary of Company for or pursuant to the terms of any such employee
benefit plan), together with all Affiliates and Associates of such Person is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities. For purposes of this subsection, “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations issued under the Exchange Act.
6
4267138

--------------------------------------------------------------------------------



(d)In the event that the Executive’s employment is terminated during the Term as
a result of his death or disability, he (or his estate, as the case may be)
shall not be entitled to any payments or other benefits pursuant to this Section
5.5 or otherwise.
5.6Release. The Company’s obligation to pay Severance Compensation under Section
5.5 hereof is expressly conditioned upon Executive’s execution of and delivery
to the Company (and non-revocation) of a release (as drafted at the time of
Executive’s termination of employment, and which will include, but not be
limited to: (a) an unconditional release of all rights to any claims, charges,
complaints, grievances, known or unknown to Executive, against the Company, its
affiliates or assigns, or any of their officers, directors, employees and
agents, through to the date of Executive’s termination from employment, and (b)
a representation and warranty that Executive has not filed or assigned any
claims, charges, complaints, or grievances against the Company, its affiliates
or assigns, or any of their officers, directors, employees and agents.
5.7Mitigation by Executive. Executive shall not be required to mitigate the
amount of any payment provided for in Section 5.5 by seeking other employment or
otherwise.
6.Non-Disclosure. The Executive covenants and agrees that Executive will not at
any time, either during the Term or thereafter, use, disclose or make accessible
to any other person, firm, partnership, corporation or any other entity any
Confidential and Proprietary Information (as defined herein), other than to (a)
Executive’s attorney or spouse in confidence, (b) while employed by the Company,
in the business and for the benefit of the Company, or (c) when required to do
so by a court of competent jurisdiction, any government agency having
supervisory authority over the business of the Executive or the Company or any
administrative body or legislative body, including a committee thereof, with
jurisdiction.
For purposes of this Agreement, “Confidential and Proprietary Information” shall
mean non-public, confidential, and proprietary information provided to the
Executive concerning, without limitation, the Company’s financial condition
and/or results of operations, statistical data, products, ideas and concepts,
strategic business plans, lists of customers or customer information,
information relating to marketing plans, management development reviews,
including information regarding the capabilities and experience of the Company’s
employees, compensation, recruiting and training, and human resource policies
and procedures, policy and procedure manuals, together with all materials and
documents in any form or medium (including oral, written, tangible, intangible,
or electronic) concerning any of the above, and other non-public, proprietary
and confidential information of the Company; provided, however, that
Confidential and Proprietary Information shall not include any information that
is known generally to the public or within the industry other than as a result
of unauthorized disclosure by the Executive. It is specifically understood and
agreed by the Executive that any non-public information received by the
Executive during Executive’s employment by the Company is deemed Confidential
and Proprietary Information for purposes of this Agreement. In the event the
Executive’s employment is terminated for any reason, the Executive shall
immediately return to the Company upon request all Confidential and Proprietary
Information in Executive’s possession or control.
7
4267138

--------------------------------------------------------------------------------



7.Non-Solicitation. Executive agrees that during the Term and for a period of
twelve (12) months thereafter, unless the Executive obtains the Company’s prior
written permission, which may be granted or denied at the Company’s sole and
absolute discretion, the Executive shall not:
(a)solicit or divert to any competitor of the Company or, upon termination of
the Executive’s employment with the Company, accept any business from any
individual or entity that is a customer or a prospective customer of the
Company, to the extent that such prospective customer was identifiable as such
prior to the date of the Executive’s termination, except that this covenant of
non-solicitation shall not apply with respect to anyone who, while having
previously been a customer or prospect of the Company, is no longer a customer
or prospect of the Company at the time of the solicitation; and/or
(b)induce or encourage any officer and/or employee of the Company to leave the
employ of the Company, hire any individual who was an employee of the Company as
of the date of the termination of the Executive’s, or induce or encourage any
customer, vendor, participant, agent or other business relation of the Company
to cease or reduce doing business with the Company or in any way interfere with
the relationship between any such customer, vendor, participant, agent or other
business relation and the Company.
8.Noncompete Agreement. For a period of twelve (12) months after any resignation
or termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly, within 10 miles of any office of the Company, enter into
or engage directly or indirectly in competition with the Company or any
subsidiary or other company under common control with the Company, in any
financial services business conducted by the Company or any such subsidiary at
the time of such resignation or termination, either as an individual on his own
or as a partner or joint venturer, or as a director, officer, shareholder,
employee, agent, independent contractor, nor shall Executive assist any other
person or entity in engaging directly or indirectly in such competition.
9.Non-Disparagement. During the Term, after its expiration and following the
termination of this Agreement by the Company or the Executive for any reason,
each party agrees not to make any statements, in writing or otherwise, that
disparage the reputation or character of the other party or, in the case of the
Company, any subsidiaries or affiliates of the Company or any of their
respective managers, directors, officers, stockholders, partners, members or
employees, at any time for any reason whatsoever, except that nothing in this
section shall prohibit any party from giving truthful testimony in any
litigation or administrative proceedings either between the Executive and the
Company or in connection with which such party is subpoenaed and required by law
to give testimony, including without limitation, any action by the Executive to
enforce Executive’s rights hereunder.
10.Severance Compensation Conditional; Remedies for Breach of Sections 6, 7, 8
and 9; Independence of Covenants; Notice to Others; Savings Clause.
10.1Severance Compensation Independent. Company’s obligation to pay Severance
Compensation is conditioned on Executive’s compliance with Sections 6, 7, 8 and
9
8
4267138

--------------------------------------------------------------------------------



of this Agreement and Company shall not be obligated to pay such Severance
Compensation in the event of any breach by Executive of such sections.
10.2Remedies for Breach of Sections 6, 7, 8 and 9. Executive and Company agree
that the covenants in Sections 6, 7, 8 and 9 are reasonable covenants under the
circumstances. Executive agrees that any breach of the covenants set forth in
Sections 6, 7, 8 and 9 of this Agreement will irreparably harm the Company. The
Executive and the Company agree that in the event of any breach by the Executive
of the provisions set forth in Sections 6, 7, 8 and 9 of this Agreement, the
Company shall be entitled to all rights and remedies available at law or in
equity, including without limitation, the following cumulative and not
alternative rights:
(a)the right to obtain injunctive or other equitable relief to restrain any
breach or threatened breach or otherwise to specifically enforce the provisions
of this Agreement, it being agreed that monetary damages alone would be
inadequate to compensate the Company, the amount of such damages will be
difficult (if not impossible) to prove precisely, and would be an inadequate
remedy for such breach;
(b)the right to institute civil suit to recover damages suffered by the Company;
(c)the right to recover actual reasonable attorneys’ fees and other costs
incurred by the Company in connection with pursuing remedies hereunder; and
(d)the right to seek an equitable accounting of all earnings, profits and other
benefits arising from any such violation.
10.3Independence of Covenants. The existence of any claim or cause of action of
the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the provisions of Sections 6, 7, 8 and 9.
10.4Notice to Others. Executive agrees to notify any future prospective
employers and future employers, and any future joint venturers, partners and
contracting parties of Executive, whose activities may be deemed to compete with
Company of the existence of each of the covenants contained in Sections 6, 7, 8
and 9 of this Agreement.
10.Savings Clause. In the event that any provision or provisions of any of the
covenants in Section 6, 7, 8 and 9 would otherwise be determined by any court of
competent jurisdiction to be unenforceable in whole or in part by reason of
being for too great a period of time or covering too great a geographical area
or too broad a product market, or for any other reason, each such covenant shall
nevertheless remain in full force and effect and be construed so as to be
enforceable as to that period of time and geographical area and product market,
and on such other conditions, as may be determined to be reasonable by the
court.
9
4267138

--------------------------------------------------------------------------------



11.Amendments. No amendments to this Agreement shall be binding unless in
writing and signed by both parties.
12.Notices. All notices under this Agreement shall be in writing and shall be
deemed effective (i) when delivered in person or by fax or other electronic
means capable of being embodied in written form, or (ii) forty-eight (48) hours
after deposit thereof in the U.S. mails by certified or registered mail, return
receipt requested, postage prepaid, addressed, in the case of Executive, to his
last known address as carried on the personnel records of Company and, in the
case of Company, to the corporate headquarters, attention of the Chairman of the
Board of Directors, or to such other address as the party to be notified may
specify by notice to the other party.
13.Entire Agreement. This Agreement is the entire agreement of the parties with
respect to its subject matter and supersedes and replaces all other
negotiations, discussions and prior or contemporaneous agreements between the
parties, whether oral or written, with respect to the subject matter of
Executive’s employment with Company.
14.Binding Effect and Benefits. The rights and obligations of Company and
Executive under this Agreement shall inure to the benefit of and shall be
binding upon the respective heirs, personal representatives, successors and
assigns of Company and Executive.
15.Construction. This Agreement shall be construed under the laws of the
Commonwealth of Pennsylvania, as they may be preempted by federal laws and
regulations. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of the Agreement.
16.Governing Law; Jurisdiction; Venue. The validity, interpretation,
construction, performance and enforcement of this Agreement shall be governed by
the internal laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of law rules, and by federal law to the extent it pre-empts state law.
For purposes of any action or proceeding, the Executive irrevocably submits to
the exclusive jurisdiction of the courts of the Commonwealth Pennsylvania and
the courts of the United States of America located in Pennsylvania for the
purpose of any judicial proceeding arising out of or relating to this Agreement
or otherwise. The Executive irrevocably agrees to service of process by
certified mail, return receipt requested, to the Executive at the addressed
listed in the records of the Company. The proper venue for all such disputes,
actions or proceedings shall be Chester County. The parties agree that in any
action or proceeds arising under this Agreement, attorneys’ fees and costs shall
be awarded to the prevailing party.
17.Executive’s Acknowledgment of Terms and Right to Separate Counsel. Executive
acknowledges that he has read this Agreement fully and carefully, understands
its terms and that it has been entered into by Executive voluntarily. Executive
further acknowledges that Executive has had sufficient opportunity to consider
this Agreement and discuss it with Executive’s own advisors, including
Executive’s attorney and accountants and that Executive has made Executive’s own
free decision whether and to what extent to do so.
10
4267138

--------------------------------------------------------------------------------



18.Legal Expenses. Company shall pay to Executive all reasonable legal fees and
expenses incurred by him in seeking to obtain or enforce any rights or benefits
provided by this Agreement to the extent he prevails in such efforts.
19.Indemnification of Executive. Company shall indemnify Executive against any
liability incurred in connection with any proceeding in which the Executive may
be involved as a party or otherwise by reason of the fact that Executive is or
was serving as Head of Corporate Development and Chief Operating Officer of
Customers Bank to the extent permitted by the Company’s articles of
incorporation, bylaws and applicable law. To further effect, satisfy or secure
the indemnification obligations provided herein or otherwise, the Company shall
cause its director and officer liability insurance to cover Executive during the
Term and for such period thereafter as the Company’s liability insurance policy
permits coverage for actions or omissions of former directors or officers.
IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


Attest:


/s/ Michael DeTommaso_____________
CUSTOMERS BANCORP, INC.


By: /s/ Richard Ehst______________
        For the Board of Directors
Witness:


/s/ Carlyn D'Amico
SAMVIR SIDHU


/s/ Samvir Sidhu



11
4267138